 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL FEYH, on behalf of himself and all )          No. 2:16-cv-01274-TLN-EFB
12   similarly situated individuals,            )
                                                )          ORDER REGARDING APPROVAL OF
13           Plaintiffs,                        )          SETTLEMENT AGREEMENT AND
                                                )          DISMISSAL WITH PREJUDICE
14   v.                                         )
                                                )          [COLLECTIVE ACTION]
15   CITY OF SACRAMENTO,                        )
                                                )
16          Defendant.                          )
                                                )
17

18           The Court has carefully reviewed the Settlement Agreement, the Stipulation,

19   supporting Declarations, proposed Order and relevant exhibits. Based upon a review of the

20   record, and good cause appearing, IT IS HEREBY ORDERED, ADJUDGED AND

21   DECREED as follows:

22           1.    The Settlement Agreement, which is incorporated herein by reference, is

23   approved as fair, reasonable and just in all respects as to the Plaintiffs, and the Parties shall

24   perform the Settlement Agreement in accordance with its terms;

25           2.    The Court reserves jurisdiction over this action for the purposes of enforcing the

26   Settlement Agreement;

27           3.    The Court has made no findings or determination regarding the law, and this

28   Stipulation and Order and any exhibits and any of the other documents or written materials


                                                       1
 1   prepared in conjunction with this Stipulation and Order shall not constitute evidence of, or any

 2   admission of, any violation of the law; and

 3           4.    This action is hereby dismissed with prejudice. The Clerk of the Court shall

 4   close this case.

 5           IT IS SO ORDERED.

 6   Dated: November 2, 2018

 7

 8
                                          Troy L. Nunley
 9                                        United States District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
